In this case the plaintiff obtained a decree of divorce from defendant on the ninth day of November, 1896, and by said decree it was adjudged that the care, custody, and education of three minor children of the marriage be awarded to the mother until the further order of the court, and the father was directed to pay her for their support forty dollars monthly. This he continued to do and the three boys were left in the custody of the mother until August 9, 1900, when the court, on motion of plaintiff, after a hearing on affidavits and oral testimony, made an order modifying the decree and giving the custody of the children to the father until the further order of the court. The mother appeals from this last order.
The appellant states two grounds for reversal: —
1. It is urged that the evidence is insufficient to warrant the court in exercising its discretion as it did in awarding the children to the father. We have examined the evidence and find it ample to warrant the order appealed from. No good purpose would be served in analyzing or further discussing the evidence here.
2. The bill of exceptions fails to show whether findings were waived. In the absence of an affirmative showing that findings were not waived, in support of the order, it will be presumed that they were waived. (Mulcahy v. Glazier, 51 Cal. 626;Tomlinson v. Ayres, 117 Cal. 570.) It is not sufficient to merely specify the absence of findings as *Page 628 
an error of law, as is done in the sixth specification at the conclusion of the bill of exceptions, but, in the absence of findings, that findings were not waived, like any other error relied on for a reversal, must be made to affirmatively appear in the body of the bill of exceptions or in some other appropriate way. (Smith v. Lawrence, 53 Cal. 34; Goyhinech v. Goyhinech,80 Cal. 410.)
We advise that the order appealed from be affirmed.
Smith, C., and Haynes, C., concurred.
For the reasons given in the foregoing opinion the order appealed from is affirmed.
McFarland, J., Lorigan, J., Henshaw, J.